                    Case 6:20-bk-01028-LVV           Doc 14      Filed 03/20/20      Page 1 of 6
                                       United States Bankruptcy Court
                                        Middle District of Florida
In re:                                                                                    Case No. 20-01028-KJ
Steve Trover                                                                              Chapter 7
Holly Trover
         Debtors
                                         CERTIFICATE OF NOTICE
District/off: 113A-6           User: badrienne               Page 1 of 4                    Date Rcvd: Mar 18, 2020
                               Form ID: Dodsmdef             Total Noticed: 165


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 20, 2020.
db/jdb         +Steve Trover,    Holly Trover,    1106 Celebration Ave.,      Kissimmee, FL 34747-4809
28798793        ALDO &CYRSTAL ADAMO,     2016 MARISA CT,    BOX 328,    BRIGHTS GROVE ON NON 1CO,      CANADA
28798794        ALEX AND CAMILLE EDWARDS,     2270 GLAZEBROOK CIR.,     OAKVILLE ONTARIO L6M 5B5,      CANADA
28798795        ALEX AND jULIANA mALLMAN,     CIGERZA BF TOWER C,     LEI SHING PLACE 8,     BEIJING 100102,    CHINA
28798797       +AMANDA ALVES DE LIMA,     BAPTISTA DOS SANTOS,     322 W. 57TH ST.,     APT. 46 V,
                 New York, NY 10019-8800
28798799       +AMY KARTCH,    FERNANDO GARCIA,     732 DUXBURY LANE,    Bartlett, IL 60103-4560
28798800       +ANTONIO SILVA,    21200 NE 38TH AVE.,     APT. 1002,    Miami, FL 33180-3756
28798801       +ANUDEEP SIRI DE LANG PARHAR,     3602 WOODLAND CTR.,     Saint Paul, MN 55123-2473
28798802       +AUGUSTO FONESECO NETO,     322 W. 57TH ST. APT. 46V,     New York, NY 10019-8800
28798803        BARRY CORBETT,    2044 DHAHRAN AVE. POB 7700,      11 PLUS MAIL CENTER UDHAILLI,
                 SAUDI ARAMCO 31331,     SAUDI ARABIA
28798804       +BASSNETT HOLDINGS LLC,     121 MORRIS BRANCH,     Cary, NC 27519-7103
28798805        BETH GRAFF,    7805 BASNETT CIRCLE,     Kissimmee, FL 34747
28798806       +BRIDGE COMMERCIAL REAL ESTAT,     FIVE CONCOURSE PRKWY,      STE. 500,    Atlanta, GA 30328-6101
28798808       +CARLOS FELCE,    FIVE STAR BEARS,     350 PARK AVE. 29TH FLOOR,     New York, NY 10022-6040
28798809       +CARLOS SILVA,    21200 NE 38TH AVE.,     APT. 804,    Miami, FL 33180-3754
28798810       +CELEBRATION CENTER VIRT MAIL,     1420 CELEBRATION BLVD.,      STE.200,    Kissimmee, FL 34747-5162
28798813       +CHRIS AND FRANK VADINO,     1001 LOWER LANDING RD,     STE. 203,    Blackwood, NJ 08012-3121
28798814       +CHRISTOPHER SULZBACH,     FOUR STAR,    POB 8098,    Blackwood, NJ 08012-8098
28798815       +CLASSE ORL VACATION HOME,     21200 NE 38TH AVE.,     APT. 1002,    AVENTURA, FL 33180-3756
28798816        CNA RECOVERY SERVICES,     C/O CISCO INC,    POB 801088,     Houston, TX 77280-1088
28798817        COLIN AND ALLISON BURNS,     C/O MARLEY HUNTER & WINSTON,      6936 W. LINDBURG AVE.,     STE. 101,
                 Tampa, FL 33625
28798821       +DAN AND ESTELLE ADAMS,     POB 291,    Bomoseen, VT 05732-0291
28798822        DAN WASHBURN,    17138 PICKETTS LN RD.,     Orlando, FL 32820
28798823       +DANIEL AND TERRY MILLER,     1895 HILL ST.,    Chittenango, NY 13037-9538
28798824       +DANNY SINGER,    4362 WINDRIDGE CT.,     West Bloomfield, MI 48323-3158
28798825      #+DAVID AND LESLIE GRIMM,     8148 GRAFTON END,     Dublin, OH 43016-9495
28798826       +DAVID HARKINS,    31400 WINTER PLACE PARKEY,      STE. 400,    Salisbury, MD 21804-2014
28798827       +DAVINCI ESTATE PROPERTIES LL,     C/O MARCADIS & SINGER PA,      5104 S. WESTSHORE BLVD,
                 Tampa, FL 33611-5650
28798828        DIANE RUTLAND,    PENROSE HOUSE,     PATMORE HEATH,    ALBURY WARE SG11 2LT,     UNITED KINGDOM
28798830       +DONALD AND SHEILA PRESTON,     5535 OLD GOODRICH RD.,     Clarence, NY 14031-1223
28798831       +DR. HARRY SAHL,    1740 ELIZAA WAY,     Mechanicsburg, PA 17050-1683
28798832       +EDWARD AND SANDRA FROWLEY,     10 SMITH MANOR BLVD.,     APT.814,    West Orange, NJ 07052-4237
28798833       +EDWARD MILLER EDWARDS,     517 IVY PLACE,    Atlanta, GA 30342-4275
28798834       +ER Phys of Central FL,     POB 628296,    Orlando, FL 32862-8296
28798835        FAN ZHANG,    7961 MILLBROOK AVE.,     Point Arena, CA 95468
28798836    ++++FIVE STAR BEARS LLC,     C/O STEPHEN B. GEBELOFF, ESQ,      1001 W YAMATO RD STE 311,
                 BOCA RATON FL 33431-4403
               (address filed with court: FIVE STAR BEARS LLC,        C/O STEPHEN B. GEBELOFF, ESQ,
                 1001 YAMATO RD.,    STE 302,    Boca Raton, FL 33431)
28798840       +FORD MOTOR CREDIT,    C/O SOLOMON GINSBERG & VIGH,      POB 3275,    Tampa, FL 33601-3275
28798841       +FORMOSA DEVELOPERS INC,     FORMOSA DREAM RETREAT,     C/O JAMES E. SHEPARD ESQ,
                 2200 LUCIEN WAY STE 405,     Maitland, FL 32751-7048
28798842       +FOUR STAR INVESTMENT PROP,     POB 8098,    Blackwood, NJ 08012-8098
28798839        Florida Hospital,    POB 538800,     Orlando, FL 32853-8800
28798843        GARY & LESLIE PORTER,     38 LORD AVE,    CLAYHALL IIFORD,     LONDON ENGLAND,     UNITED KINGDOM
28798844        GEORGE A. KARAS,    427 RANALEIGH DRIVE,     Waxhaw, NC 28173
28798845       +GEORGE CHEN,    FORMOSA DEVELOPERS,     7830 W. IRLO BRONSON HWY,      Kissimmee, FL 34747-1735
28798846       +GEORGE ROSSI,    6 BRIDLE LANE,     Mount Laurel, NJ 08054-3052
28798847        GHALI LIVING TRUST,    MAGOD GHALI,     5 BENOIT,    KIRKLAND QUEBEC, H9H5H8,      CANADA
28798848        GLEN AND BELINDA MILLER,     71 NEPEAN HWY,    ASPEN DALE VICTORIA 3195,      CANADA
28798849       +GRANT IRWIN,    POB 759,    Captiva, FL 33924-0759
28798850        GREG HEBERT,    105 OAK BLUFF,    BRANDON MANITOBA,     R7C1A3,    CANADA
28798851       +GREGG A. KARAS, TRUSTEE OF,     THE KARAS REALTY 401K PSP,      C/O MICHELLE L.RIVERA ESQ,
                 2273 LEE RD. STE 200,     Winter Park, FL 32789-7214
28798852        GREGORY & JENNINE RHEAUME,     110-1510 ELDRIDGE PARKWAY,      Houston, TX 77077
28798853       +H.WARREN JOHNSON,    JING S. XU,     11423 PINE KNOLL DRIVE,     Houston, TX 77099-2609
28798854       +HARDING BELL INTERNATIONAL,     113 PONTOTOC PLAZA,     Auburndale, FL 33823-3439
28798855        HUSAIN AND NAFESSA YOUSUF,     11 POLLARD RD.,     MORDEN LONDON SM4 6EG,     UNITED KINGDOM
28798857       +IDA SINAZZOLA,    17335 CARLYLE CT.,     Tinley Park, IL 60487-5826
28798859       +ISLES OF LAKE HANCOCK HOA,     C/O ASSOC. SOLLUTIONS,     811 MABBETTE ST.,
                 Kissimmee, FL 34741-5155
28798860       +ISSA,   C/O PEARSON BITTMAN LLP,      485 N. KELLER RD. STE. 401,      Maitland, FL 32751-7575
28798861       +ISSA HOLDINGS LLC,    950 CELEBRATION BLVD.,      Kissimmee, FL 34747-4452
28798862       +ISSA HOMES,    950 CELEBRATION BLVD,      STE. F,    Kissimmee, FL 34747-4452
28798863       +IVAN INTERNATIONAL LLC,     MARCELO,    762 SW 18TH AVE.,     Miami, FL 33135-3495
28798864       +JAMES AND DAVERENE WATKINS,     6101 FAIRLONG RUN,     Acworth, GA 30101-8415
28798865        JAMES F. KILPATRICK,     54 JOSEPH DUGGAN RD.,     TORONTO ONTARIO M4L3Y2,     CANADA
28798866       +JAMES MCCOMBS,    6201 W. 129TH ST.,     Palos Heights, IL 60463-2331
28798867        JAMIE AND COLLETTE SAITCH,     23 GREAT WHEATLEY RD.,     RAYLEIDH ESSEX SS6 7AW,      UNITED KINGDOM
                    Case 6:20-bk-01028-LVV           Doc 14     Filed 03/20/20      Page 2 of 6



District/off: 113A-6           User: badrienne               Page 2 of 4                    Date Rcvd: Mar 18, 2020
                               Form ID: Dodsmdef             Total Noticed: 165


28798868       +JASON AND RYAN COLE,     2396 W. STATE ROAD 245 W.,      West Liberty, OH 43357-9643
28798869       +JAYA AND KALYANNAL SINGHAL,     11317 RIDERMARK ROW,       Columbia, MD 21044-5704
28798870       +JERRY AND SHIRLEY HEAVLIN,     1140 S.W. HUNTINGTON,       Blue Springs, MO 64015-8902
28798872       +JIM DOWLING,    C/O ASMA & ASMA,     884 S. DILLARD.STREET,      Winter Garden, FL 34787-3910
28798873        JOANNE HENDRICK,    JAMES TAKACS,     561 CANDORO     RD.,    FENWICK ON LOS 1CO,     CANADA
28798874       +JOE ROTHFUS,    660 CELEBRATION AVE.,     APT. 260,     Kissimmee, FL 34747-4928
28798875    ++++JOEL SCWHARTZ,    C/O STEPHEN B. GEBELOFF, ESQ,       1001 W YAMATO RD STE 311,
                 BOCA RATON FL 33431-4403
               (address filed with court: JOEL SCWHARTZ,        C/O STEPHEN B. GEBELOFF, ESQ,       1001 YAMATO RD.,
                 STE. 302,    Boca Raton, FL 33431)
28798876       +JOHN & GWEN NITISUSANTA,     10048 BRANDON CIRCLE,      Orlando, FL 32836-3714
28798877        JOHN AND ELAINE SOENCER,     1904 130A STREET,     SURREY BC V4A 8R7,      CANADA
28798878        JOHN AND HEATHER LONG,     5312 PAWNEE LANE,     Mission, KS 66205-2735
28798879       +JOHN ROACH,    139 MICHIGAN CIRCLE,     BOCA RATON, FL 33487-1576
28798880        JOHN SILVA & TIFFANI KALIKO,      137 MEVARAIS DRIVE,      Charlotte, NC 28211
28798881        JONATHAN AND SAMANTHA WALKER,      HIGHFIELD,    MIDDLE WARBERRY RD.,      TORQUAY YQ1 1RS,
                 UNITED KINGDOM
28798883      #+KALIKO SILVA,    C/O MAUGHN LAW GROUP,     1101 PERRYWINKLE WAY,      STE 103,
                 Sanibel, FL 33957-4708
28798884        KARJARDI GUNAWAN,     WENY WIHARDJO,    1/51,    KAKARTA,     INDONESIA
28798885        KARL & JOAN MURRAY,     12 HURST AVE.,    CHINSFORD LONDON E48DW,       UNITED KINGDOM
28798886       +KEITH LEVAN,    WLW ESTATES LLC,     49 MCCOLLUM DR.,      Clark, NJ 07066-2217
28798887       +KENNETH CAVALLARI,     1541 HIDDEN CV,    Virginia Beach, VA 23454-1417
28798888       +KHALID SODHA,    2869 W. WALNUT HILL LANE,      #2111,     Irving, TX 75038-7387
28798890       +KURT CHRISTIANSON,     513 TEAL DR.,    Chatham, IL 62629-9792
28798892        LAWRENCE HAWKINS,     88 THE VILLAS,    TRINCITY,     TRINIDAD & TOHGO
28798893       +LEE COUNTY TAX COLLECTOR,     POB 630,    Fort Myers, FL 33902-0630
28798894       +LESLIE AND JANE INGRAHAM,     72 STATE ROAD 88,     Newark, NY 14513-9180
28798895        LORRNA TAGLIAVINI,     PAUL WILLIAMS,    200 HAINAULT RD.,      LONDON E11 1EP,     UNITED KINGDOM
28798891        Labcorp,    POB 2240,    Burlington, NC 27216-2240
28798896       +MARCELO MIRANDA,    MARCUS SALVADORE,     762 SW 18TH AVE.,      Miami, FL 33135-3495
28798898        MARK AND KATHLEEN FORTENOT,     C/O ROBERT C. CHILTON,ESQ,       POB 9498,
                 Winter Haven, FL 33883-9498
28798897       +MARK AND KATHLEEN FORTENOT,     516 DEER PARK TRAIL,        Lafayette, LA 70508-7859
28798900        MELVIN AND STEPHANIE HAND,     2 STATION RD.,     MOORTOWN LINCOLNSHIRE LN76HZ,       UNITED KINGDOM
28798901        MOANA SCHIAVO,    RIO VERDE INCESTMENTS,      7901 KINGSPOINTE PKWY,      STE. 10,
                 Orlando, FL 32819-6523
28798902        MORRIS PETERSON,    2111 WESTLAKE SHORE BLVD,      TOWNHOME 6,     TORONTO ON M8V4B2,      CANADA
28798899        Medical Center Radiology,     POB 919010,     Orlando, FL 32891-9010
28798903        NAILL AND ANN HOWARD,     62 BARNTON PARK VIEW,     EDINBURGH SH4 611J,      UNITED KINGDOM
28798904        NAT & LINDA TONELLI,     55 MCARTHUR DRIVE,     Millville, NJ 08332-9626
28798905        NIGEL AND LISA DUNNINGTON,     JEPPS BARN JEPPS LANE,       LANCANSHIRE PR 3 5AR,     UNITED KINGDOM
28798908       +OMAR BROWN,    11421 CYPRESS BAY ST.,     Clermont, FL 34711-7368
28798909       +ONEC VACATION HOMES LLC,     21200 NE 38TH AVE.,      APT. 1002,    Miami, FL 33180-3756
28798910        PAUL & TINA LA POLICE,     4807 ELLARD WAY,     REGINA SK S4X4T2,     CANADA
28798911        PAUL ANTHONY WILLIAMS,     200 HAINAULT,    LONDON E11 1EP,      UNITED KINGDOM
28798912        PAUL BARON,    39 HENRY CORSON PLACE,     MARKHAMON L3P 3E8,      CANADA
28798913       +PENNY MAGNUSON,    14008 HEATHER STREET NW,      Andover, MN 55304-7547
28798914        PETER AND NANCY KUK,     58 BONNERSFIELD CLOSE,     HARROW MIDDLESEX HA13LQ,       ENGLAND
28798915      #+PETER AND SHARON KRAUSE,     11690 PACIOCCO CT.,      Plymouth, MI 48170-2870
28798916       +PETER THOMAS & WENDY LEE,     15150 MEMORIAL DRIVE,      Houston, TX 77079-4304
28798917       +PNC BANK,    ATTN : BANKRUPTCY DEPT.,     POB 94982 MAILSTOP,      BRYB58015,
                 Cleveland, OH 44101-4982
28798918       +PONTO ORLANDO VACATION HOMES,      21200 NE 38TH AVE,      APT. 1002,    Miami, FL 33180-3756
28798920       +PRESTIGE MANAGEMENT GROUP,     C/O JOHM SAMAAN, PA,      337 N.FERN CREEK AVE.,
                 Orlando, FL 32803-5439
28798921        Quest Diagnostics,     POB 740698,    Cincinnati, OH 45274-0698
28798923       +RENAN & JEANETTE RULECIO,     10 CLAREMONT LANE,      Trabuco Canyon, CA 92679-4935
28798924        RICHARD NEWBERY,    TREASURE ISLAND LLP SWANSTON,       108 SWANSTON RD,     EDINBURGH SCOTLAND EH107,
                 SCOTLAND
28798925       +RICK AND AN MARIE PISANO,      6 TANNER CT.,     Princeton Junction, NJ 08550-3306
28798926       +RIO VERDE INVESTMENTS LLC,     C/O BARRY J. WALKER, JR. ESQ,       225 SOUTH WESTMONTE DR.,
                 STE. 2040,    Altamonte Springs, FL 32714-4218
28798927      #+RIO VERDE INVESTMENTS LLC,     LIABILITY COMPANY,      7901 KINGSPOINTE PARKWAY #10,
                 Orlando, FL 32819-6523
28798928        ROB AND AMY FARRELL,     RPB LLC,    Bardstown, KY 40004
28798929       +ROBERT AND ROSITA BOROWSKI,     1524 SE 9TH STREET,      Deerfield Beach, FL 33441-5834
28798930       +ROLLING HILLS HOA,     C/O JAMES MCSWEENEY,     2620 STAR LAKE VIEW,      Kissimmee, FL 34747-2509
28798931       +RONALD AND DEBBIE LECLERQ,     221 NEW LONDON TPKE,      Wyoming, RI 02898-1019
28798933       +RYAN AND RAE ANN BARRY,     191 VAN HOULAN AVE,     Wyckoff, NJ 07481-2421
28798934        SCOT SALTSTONE,    24 PEBBLE BEACH DRIVE,      CALLENDAR ON, P0H 1H0,      CANADA
28798935        SCOTT & SUE BERGSTON,     933 WEATHERMORE TRCE,     Hoschton, GA 30548-3486
28798936        SCOTT HEDRICK,    5616 GRANNY WHITE PIKE,      Brentwood, TN 37027-4133
28798937        SENEPAPA PATHIRAJA,     177 BIRCHLAWN RD.,     BOLTON ON L7E 3W3,     CANADA
28798938        SHANE AND NAOMI LEWIS,     15A COAL POINT RD. NSW,      NEW SOUTH WALES 2283,      AUSTRAILIA
28798939        SHERIFF INVESTMNT GRP,     5616 GRANNY WHITE PIKE,      Nashville, TN 37207-4133
28798940        SONIA AND BENJIE THOAS,     INDRE LEE,    333 BAY STREET STE 4600,       TORONTO ONTARIO M5H2S5,
                 CANADA
28798941       +SQUARE,    DEPT. 691,    POB 4115,    Concord, CA 94524-4115
28798942        STATE OF FL COMM OF ETHICS,     PO DRAWER,     15709,    Tallahassee, FL 32303
                    Case 6:20-bk-01028-LVV           Doc 14     Filed 03/20/20     Page 3 of 6



District/off: 113A-6           User: badrienne              Page 3 of 4                    Date Rcvd: Mar 18, 2020
                               Form ID: Dodsmdef            Total Noticed: 165


28798943        +STEVE AND CATHERINE TJIA,    4618 91ST ST.,     Lubbock, TX 79424-5036
28798944        +STILWELL INVESTMENTS INC,    SANDY,    POB 848,    Captiva, FL 33924-0848
28798946        +SUNTRUST BANK,    C/O MARCADIS SINGER PA,      5104 SOUTH WESTSHORE BLVD.,    Tampa, FL 33611-5650
28798947         SUSAN AND JEFFREY ROBERTS,     16 T. EAGLE,    Penfield, NY 14526
28798948        +TERRY DENNY,    SEVEN RIVERS PROP LLC,    W. 2703 LAKE RD.,    West Salem, WI 54669-9042
28798949        +THERESE GROSSI,    PAUL SKULT,    17211 WILOW RIDGE CT.,    Northville, MI 48168-8407
28798950         THOMAS LECLERCQ,    RUE BEAURGARD 132,    CHARMEUX 4654,    BELGIUM
28798951        +TIEN HAY OEI,    C/O SOTO LAW,    415 MONTGOMERY RD.,    Altamonte Springs, FL 32714-6823
28798952        +TODD FREITAG,    FREITAG RENTALS,    2011 LOVETT AVE.,    Bismarck, ND 58504-6738
28798953         TOM AND DEBBIE BATTISTELLA,     14229 LILBOURN AVE.,    Midlothian, IL 60445
28798954         TOM MICHAELES,    25 ORLO COURT,    KLEINBURG, ON LOJICO,    CANADA
28798955         TRACIE MARRINER,    POULACE PROPERTIES LTD,     TRIXOVER LODGE HALL LANE,    RUTLAND PE9 3QJ,
                  ENGLAND
28798956        +TRACY STEIN,    PRETISGUE MANAGEMENT LLC,     3208 E. COLONIAL DR #203,    Orlando, FL 32803-5127
28798957        +US BANK,   C/O ALBERTELLI LAW,     POB 23028,    Tampa, FL 33623-2028
28798958        +WALTER WINSHALL,    2003 FAMILY IRREVOCABLE TRUS,     C/O ARNIE WINSHALL,    3 FERNDALE RD.,
                  Weston, MA 02493-2233
28798960        +WEBSTER PLATINUM 1 VACATION,     6101 FAIRLONG RUN,    Acworth, GA 30101-8415
28798961        +WELLS FARGO VENDOR FINANCE,     POB 105710,    Atlanta, GA 30348-5710
28798962        +WESTFIELD INSURANCE,    BROWN & BROWN,    7009 DR. PHILLIPS BLVD.,     STE. 280,
                  Orlando, FL 32819-5124
28798959        +Waypoint Resource Group,    Attn: Bankruptcy,     301 Sundance Pwy,    Round Rock, TX 78681-8004

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28798796       +EDI: GMACFS.COM Mar 19 2020 04:58:00       Ally Financial,   Attn: Bankruptcy,     Po Box 380901,
                 Bloomington, MN 55438-0901
28798798       +EDI: ACBK.COM Mar 19 2020 04:58:00       American Credit Acceptance,    Attn: Bankruptcy,
                 961 E Main St,    Spartanburg, SC 29302-2185
28798807       +EDI: CAPITALONE.COM Mar 19 2020 04:58:00       Capital One,   Attn: Bankruptcy,     Po Box 30285,
                 Salt Lake City, UT 84130-0285
28798818       +EDI: WFNNB.COM Mar 19 2020 04:58:00       Comenity Bank/Victoria Secret,    Attn: Bankruptcy,
                 Pob 182125,    Columbus, OH 43218-2125
28798819       +EDI: WFNNB.COM Mar 19 2020 04:58:00       Comenity Bkl/Ulta,   Attn: Bankruptcy Dept,
                 Po Box 182125,    Columbus, OH 43218-2125
28798820       +EDI: WFNNB.COM Mar 19 2020 04:58:00       Comenitycapital/lucky,    Po Box 182120,
                 Columbus, OH 43218-2120
28798829       +EDI: DISCOVER.COM Mar 19 2020 04:58:00       DISCOVER FINANCIAAL,    POB 3025,
                 New Albany, OH 43054-3025
28798791        EDI: FLDEPREV.COM Mar 19 2020 04:58:00       Florida Department of Revenue,    Bankruptcy Unit,
                 Post Office Box 6668,    Tallahassee FL 32314-6668
28798792        EDI: IRS.COM Mar 19 2020 04:58:00       Internal Revenue Service,    Post Office Box 7346,
                 Philadelphia PA 19101-7346
28798811        EDI: JPMORGANCHASE Mar 19 2020 04:58:00       Chase Card Services,    Attn: Bankruptcy,
                 Po Box 15298,    Wilmington, DE 19850
28798889       +E-mail/Text: bncnotices@becket-lee.com Mar 19 2020 01:30:38        Kohls/Capital One,
                 Attn: Credit Administrator,    Po Box 3043,    Milwaukee, WI 53201-3043
28798906       +Fax: 407-737-5634 Mar 19 2020 01:26:12       Ocwen Loan Servicing, LLC,    1661 Worthington Road,
                 Suite 100,    West Palm Beach, FL 33409-6493
28798790        E-mail/Text: taxbankruptcy@osceola.org Mar 19 2020 01:31:31        Osceola County Tax Collector,
                 Post Office Box 422105,    Kissimmee FL 34742-2105
28798919       +EDI: PRA.COM Mar 19 2020 04:58:00       PORTFOLIO RECOVERY,   POB 41021,    Norfolk, VA 23541-1021
28798922       +E-mail/Text: bkdepartment@rtresolutions.com Mar 19 2020 01:31:17        Real Time Resolutions,
                 Attn: Bankruptcy,    Po Box 36655,    Dallas, TX 75235-1655
28798945       +EDI: STF1.COM Mar 19 2020 04:58:00       Suntrust,   Attn: Bankruptcy,
                 Mail Code VA-RVW-6290 PO Box 85092,     Richmond, VA 23285-5092
                                                                                               TOTAL: 16

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28798856         IAN CASWELL,   3 MONHAMS DR.,    WOODFORD GREEN 68OLG,     ESSEX
28798871         JERRY BECK,   L&K PROPERTY OF FL,    POB 30255 560 SOUTH SOUND RD,     GEORGE TOWN KY1-1202KY,
                  GRAND CAYMAN
28798882         JOSEPH & ANGELA NORRIS,   JUDD HOLMES JUDD HOLME LN,     CHIPPLING PRESTON PR3 2TH
28798932         RUI EDUARDO WIRTH SCHURMANN,    RUA BALEI JUBARTE,    242 S1 O6,    88215-000 BOMBINAHAS SC,
                  BARSIL
28798837*        Florida Dept. of Revenue,    Bankruptcy Unit,    POB 6668,    Tallahassee, FL 32314-6668
28798838*        Florida Dept. of Revenue,    Bankruptcy Unit,    POB 6668,    Tallahassee, FL 32314-6668
28798858*        Internal Revenue Service,    P O Box 7346,    Philadelphia, PA 19101-7346
28798812*      ++JPMORGAN CHASE BANK N A,     BANKRUPTCY MAIL INTAKE TEAM,     700 KANSAS LANE FLOOR 01,
                  MONROE LA 71203-4774
                (address filed with court: Chase Card Services,      Attn: Bankruptcy,    Po Box 15298,
                  Wilmington, DE 19850)
28798907      ##+OMAR AFZAL,   3635 S. MCINTOSH CT.,    New Berlin, WI 53151-5229
                                                                                                TOTALS: 4, * 4, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
                         Case 6:20-bk-01028-LVV                 Doc 14       Filed 03/20/20          Page 4 of 6



District/off: 113A-6                  User: badrienne                    Page 4 of 4                          Date Rcvd: Mar 18, 2020
                                      Form ID: Dodsmdef                  Total Noticed: 165


             ***** BYPASSED RECIPIENTS (continued) *****

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 20, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 18, 2020 at the address(es) listed below:
              Arvind Mahendru     amtrustee@gmail.com, amahendru@ecf.axosfs.com;am01@trustesolutions.net
              K Wade Boyette, Jr.    on behalf of Joint Debtor Holly Trover ccrowe@bcnlawfirm.com,
               wboyette@bcnlawfirm.com;kcostello@bcnlawfirm.com;drabrams620@gmail.com;r53138@notify.bestcase.com
              K Wade Boyette, Jr.    on behalf of Debtor Steve Trover ccrowe@bcnlawfirm.com,
               wboyette@bcnlawfirm.com;kcostello@bcnlawfirm.com;drabrams620@gmail.com;r53138@notify.bestcase.com
              United States Trustee - ORL7/13    USTP.Region21.OR.ECF@usdoj.gov
                                                                                             TOTAL: 4
               Case 6:20-bk-01028-LVV               Doc 14       Filed 03/20/20      Page 5 of 6
[Dodsmdef] [Dismissing for Deficiencies]




                                           ORDERED.
Dated: March 18, 2020




                                   UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION
                                           www.flmb.uscourts.gov



In re:                                                                  Case No. 6:20−bk−01028−KJ
                                                                        Chapter 7
Steve Trover

Holly Trover

________Debtor*________/

                                           ORDER DISMISSING CASE

   THIS CASE came on for consideration upon the Court's own motion. The Debtor has failed to file or
correct deficiencies in the item(s) indicated below by March 17, 2020 . The Court advised the Debtor of these
requirements in either a Notice of Deficient Filing or by separate notice or order of the Court.

         Failure to file any or all Schedules A−J as required.

         Failure to file a properly signed Declaration Concerning Schedules.

         Failure to file a Summary of Assets.

         Failure to file a Statement of Your Monthly Income.

         Failure to file Statement of Financial Affairs.

   Accordingly, it is ORDERED:

1. The case is dismissed without prejudice and without a discharge effective on the 15th day from entry of this
Order.

2. If the automatic stay imposed by 11 U.S.C. § 362(a) or § 1301 is in effect at the time this Order is entered,
the stay is extended 14 days from the date of this Order, notwithstanding the provisions of 11 U.S.C. §
362(c)(2)(B).

3. If Debtor files a motion to vacate or for reconsideration of the Order Dismissing Case within 14 days of the
date of this Order, the automatic stay imposed by 11 U.S.C. § 362 and the stay of action against codebtor
under 11 U.S.C. § 1301 shall remain in full force and effect until the Court rules on the motion.

4. All pending hearings are canceled with the exception of any currently scheduled hearing on a motion for
relief from stay or on an Order to Show Cause over which the Court reserves jurisdiction.
               Case 6:20-bk-01028-LVV               Doc 14       Filed 03/20/20      Page 6 of 6

5. The Trustee is discharged from any further duties.
.



Clerk's Office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
